          Case 3:17-cv-05769-RJB Document 213 Filed 12/23/19 Page 1 of 12

                                                                    The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,                      Case No. 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those
     similarly situated,                              DEFENDANT THE GEO GROUP, INC.’S
11                                                    OPPOSITION TO PLAINTIFFS’ MOTION
              Plaintiffs/Counter-Defendants,          TO AMEND NOTICE PLAN [ECF NO. 209]
12
     v.
13
     THE GEO GROUP, INC.,
14                                                    NOTE ON MOTION CALENDAR:
              Defendant/Counter-Claimant.             December 27, 2019
15

16            Defendant The GEO Group, Inc. (“GEO”) submits its memorandum in opposition to

17   Plaintiffs’ motion to amend the notice plan. ECF 209.

18                                             INTRODUCTION

19            This Court previously resolved the issue of class notice. Now, mere days before the close

20   of discovery, Plaintiffs seek to change the notice plan and, in doing so, limit the number of

21   putative class members who receive notice of this action. Incredulously, Plaintiffs now also argue

22   that, despite it being their burden to bear the costs of class notice, Defendant must do so. The

23   underlying basis for Plaintiffs’ argument is that the putative class members are transient, and as

24   immigrants, do not have social security numbers. Plaintiffs have known since they initiated this

25   action, and since they requested that this Court approve a notice plan including direct mail, that

26   the putative class members would be transient, not identifiable by a social security number, and

27   therefore unlike a typical wage and hour collective with easily available and discernible contact

                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO
     PLAINTIFFS’ MOTION TO AMEND NOTICE PLAN                        1900 Sixteenth Street, Suite 1700
                                                                        Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 1                                      Telephone: 303-260-7712
     51144613;3
          Case 3:17-cv-05769-RJB Document 213 Filed 12/23/19 Page 2 of 12




 1   information. Nonetheless, Plaintiffs sought certification of a class. It is unreasonable for Plaintiffs

 2   to now avoid their obligation to notify those same members of the class based upon information

 3   that has been known to Plaintiffs since the time the original notice plan was approved. The Court

 4   should not entertain this eleventh hour request.

 5                                        PROCEDURAL HISTORY

 6            This Court certified the following class on August 6, 2018:

 7            All civil immigration detainees who participated in the Voluntary Work
              Program at the Northwest Detention Center at any time between September
 8            26, 2014, and the date of final judgment in this matter. ECF 114.

 9   In its Order, the Court directed the parties to confer about a class notice plan and present a joint
10   proposal to the Court. Consistent with the Court’s order, the parties submitted Plaintiffs’ Proposed

11   Notice Plan on January 9, 2019, that proposed effectuating notice utilizing a third party

12   administrator, through the following methods: (1) long form notice by mail to class members

13   residing in the United States; (2) publication of short form notices by radio and print to class

14   members residing outside of the United States; (3) creation of a dedicated class website accessible

15   to people within and outside of the United States; (4) the sophisticated use of internet banner ads

16   on various social media and web platforms within and outside of the United States; and (5) a

17   dedicated toll-free phone number. ECF 138. In Plaintiffs’ proposed notice, they stated that “once

18   finalized, this Proposed Notice Plan will provide the ‘best notice practicable under the

19   circumstances’” Id. Plaintiffs also acknowledged that “[m]any of the Class Members reside
20   outside of the United States, with incomplete or unreliable address information making

21   notification by direct mail difficult.” Id.

22            GEO also clarified that the release of a class list would be subject to the entry of a

23   protective order, and ICE approval (which at the time was difficult to obtain, as there was an

24   ongoing federal government shutdown). On February 5, 2019, this Court approved a long form

25   notice template for direct mailing. ECF 142. On March 25, 2019, this Court entered a protective

26   order. ECF 163. GEO continued to work to obtain ICE’s approval for releasing the class list and

27   submitted a Joint Status Report to the Court indicating that GEO would be able to provide
                                                                           AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO
                                                                       1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ MOTION TO AMEND NOTICE PLAN                               Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 2                                         Telephone: 303-260-7712

     51144613;3
          Case 3:17-cv-05769-RJB Document 213 Filed 12/23/19 Page 3 of 12




 1   Plaintiffs with the class list by April 12, 2019. ECF 165. At the same time, Plaintiffs requested

 2   additional information from GEO (that was not anticipated in the original notice plan) including,

 3   detainee addresses for both before and after detention, telephone numbers, email addresses, and

 4   alien registration numbers. Id.

 5            In response to the Joint Status Report, the Court set a deadline for GEO to produce the

 6   class list (April 12, 2019) and a deadline for GEO to supplement its class list (April 29, 2019).

 7   ECF 166. The Court also ruled that the class list should include the additional address information

 8   Plaintiffs sought in the Joint Status Report “if any is available.” Id. Consistent with the Court’s

 9   order, GEO produced a class list to Plaintiffs over six months ago. And, just recently, in an effort
10   to streamline notice, GEO worked with ICE to identify the individuals on the class list who are

11   currently detained, including the addresses of the facilities at which they are detained. Thus,

12   Plaintiffs have a class list that consists of all addresses that GEO and ICE are able to identify.

13            To GEO’s knowledge, Plaintiffs have not worked with a class administrator to identify

14   whether the addresses provided by ICE and GEO can be narrowed using the National Change of

15   Address system.1 Indeed, this approach is frequently used in class actions and often narrows the

16   number of missing or incomplete addresses. See e.g., Yue v. Conseco Life Ins. Co., No. CV 11-

17   09506 AHM SHX, 2013 WL 5289743, at *5 (C.D. Cal. Mar. 6, 2013) (utilizing National Change

18   of Address in notice process); Bolton v. U.S. Nursing Corp., No. C 12-04466 LB, 2013 WL

19   2456564, at *5 (N.D. Cal. June 6, 2013) (same); Sandoval v. Tharaldson Employee Mgmt., Inc.,
20   No. EDCV 08-482-VAP(OP), 2010 WL 2486346, at *3 (C.D. Cal. June 15, 2010) (utilizing

21   National Change of Address database to narrow the missing or out-of-date addresses). And, for

22   Plaintiffs’ claims that they worked with a consulting expert to cull through the data, GEO cannot

23   speak to that: no data expert has been disclosed and GEO is unaware of what specific attempts the

24   data expert made to narrow the dataset (nor are those attempts detailed in Plaintiffs’ motion).

25            While Plaintiffs argue that the class list is unwieldy, GEO’s own review of the class list

26
     1
     The U.S. Postal service maintains the National change of Address database and tracks individuals who have
27   moved. See NCOA Processing, Experian, available at https://www.edq.com/services/ncoa-processing/.

                                                                               AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO
                                                                           1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ MOTION TO AMEND NOTICE PLAN                                   Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 3                                             Telephone: 303-260-7712

     51144613;3
          Case 3:17-cv-05769-RJB Document 213 Filed 12/23/19 Page 4 of 12




 1   does not square with Plaintiff’s’ analysis. As an initial matter, Plaintiffs sought address

 2   information for before and after each individual was in detention. ECF 165. Thus, by their own

 3   request, Plaintiffs received multiple addresses for each individual. Many of the addresses (which

 4   are self-reported) either provide that the individual is in ICE custody, list a foreign address, or

 5   have the same address listed twice under both the “Mailing Address” and “Home Address” fields

 6   collected by ICE. As provided for in the original notice plan, the parties only agreed to send

 7   notice to United States addresses, so all foreign addresses can be quickly eliminated by a Third

 8   Party Administrator (or Plaintiffs). Thereafter, the listed addresses for the Northwest Detention

 9   Center (and other ICE facilities) that are now outdated can be easily eliminated2 because GEO has
10   affirmatively identified (through ICE) the 130 individuals who are still in detention, and where

11   they are detained. However, regardless of whether it is culled, the class list contains sufficient

12   information to provide direct notice to a large percentage of the class.

13                                                    ARGUMENT

14   A.       Direct Mail is the Most Effective Method of Notice, and Without it, Many Putatitve
              Class Members Will Not Receive Notice.
15

16            In an effort to provide best notice under the circumstances, the parties created a

17   comprehensive notice plan that included direct notice by mail, publication notice, and social

18   media notice. ECF 138. The parties also agreed that a website would be set up to allow class

19   members to obtain additional information about the lawsuit, or easily opt out. Id. Direct notice is
20   mandated where contact information can be obtained through reasonable effort. Ostrowski v.

21   Amazon.com, Inc., No. C16-1378-JCC, 2016 WL 4992051, at *2 (W.D. Wash. Sept. 16, 2016)

22   (quoting Eisen, 417 U.S. at 175–77). Thereafter, “including a generalized publication of a Notice

23   to class members serves the worthy purpose of supplementing direct mailings in the event that an

24

25   2
       From GEO’s own assessment of the spreadsheet, Plaintiffs can easily remove all addresses for 1623 East J
     Street (the Northwest Detention Center) or those that state “DHS Custody.” From GEO’s counsel’s review of
26   the data, it has found that doing so eliminates nearly 5,000 addresses. Eliminating incomplete, or blank address
     lines eliminates another 13,000+ addresses. A class administrator, trained in working with these types of data
27   sets, could easily winnow down the list to a manageable and effective set of addresses.

                                                                                   AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO
                                                                               1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ MOTION TO AMEND NOTICE PLAN                                       Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 4                                                 Telephone: 303-260-7712

     51144613;3
             Case 3:17-cv-05769-RJB Document 213 Filed 12/23/19 Page 5 of 12




 1   absent class member’s address is misidentified, is changed, or is otherwise unavailable.” In re

 2   Potash Antitrust Litig., 161 F.R.D. 411, 413 (D. Minn. 1995).

 3              Notice by direct mail was the only direct method of notice the parties agreed to. They did

 4   not agree to directly contact putative class members by email or text message—as those forms of

 5   contact are not readily available for the class. To accomplish direct notice, both GEO and ICE

 6   have expended significant efforts collecting the addresses requested by Plaintiffs. While GEO

 7   concedes the list is not perfect, imperfection does not justify depriving individuals of notice.

 8   Parrish v. Manatt, Phelps & Phillips, LLP, No. C 10-03200 WHA, 2010 WL 5141848, at *5

 9   (N.D. Cal. Dec. 13, 2010) (“Class actions are most useful but imperfect devices.”). From the
10   outset, Plaintiffs have anticipated that the address data would not be perfect. ECF 138. With

11   these considerations in mind, the class list indisputably contains addresses for a substantial

12   number3 of class members. ECF 209 at 3 (“the class list contains an average of about 5.1

13   addresses for each class member”). The fact that the proposed class is transient does not justify

14   forgoing mailed notice. See e.g., Desio v. Russell Rd. Food & Beverage, LLC, No.

15   215CV01440GMNCWH, 2017 WL 4349220, at *5 (D. Nev. Sept. 29, 2017) (providing for

16   notice by mail to dancers even though they were “transient.”). As Plaintiffs note in their motion,

17   the concern they have is too many addresses, not too few. Yet, Plaintiffs requested all address

18   data for each individual, and as noted above, the additional addresses can be easily narrowed.4

19   Thus, direct mail, coupled with the other methods of notice the parties have agreed to, is the best
20   notice possible. Decohen v. Abbasi, LLC, 299 F.R.D. 469, 479 (D. Md. 2014) (“Under the

21   circumstances of this case, when all class members are known in advance, the Court finds that

22   the method of direct mail notice to each class member’s last known address—and a second

23   notice if the first was returned as undeliverable—was the best practicable notice.”)

24

25   3
       On April 29, 2019, GEO, through its counsel Kristin Asai, sent Plaintiffs’ counsel a class list that included
26   detainee names, inmate numbers, A-numbers, and the most recent address information that was received from
     ICE. In its transmittal email, GEO noted that ICE could not find any information for only three individuals.
27   4
         Indeed, it does not appear that Plaintiffs have even taken the initial step of removing foreign addresses.

                                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO
                                                                                    1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ MOTION TO AMEND NOTICE PLAN                                            Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 5                                                      Telephone: 303-260-7712

     51144613;3
          Case 3:17-cv-05769-RJB Document 213 Filed 12/23/19 Page 6 of 12




 1            As for the individuals who are detained, it is not clear how Plaintiffs envision providing

 2   them notice at all in the absence of notice by direct mail. It is highly unlikely that individuals

 3   who are in ICE custody will have access to social media banners or radio ads. While Plaintiffs

 4   propose that notice could be posted in GEO facilities “where class members are known to

 5   congregate,” they do not provide any information about (1) whether ICE would permit such a

 6   posting, and (2) whether the posting would be as effective as individually mailed notice. Indeed,

 7   GEO believes that individually mailed notice that makes clear the notice is not from GEO or ICE

 8   would be more effective for the detained individuals. Notice that is posted in the common area

 9   may be disregarded as information from GEO or ICE. And, given the many different housing
10   units within each facility, it is unclear where the notice would be posted. Would it be posted in

11   every dorm, regardless of whether there were class members in the dorm? Or, would it only be

12   posted in some dorms with the risk of discord between detainees who are afforded an

13   opportunity to view the notice and those who are not? Likewise, posting notice may cause

14   confusion among the many individuals who may not be eligible to join the class. Further, posting

15   notice in the facility could lead to some detainees joining the Voluntary Work Program simply to

16   become members of the class. Thus, mailed notice is the better avenue for detained individuals—

17   particularly where GEO and ICE have already expended significant efforts to provide Plaintiffs

18   with information about those who remain in detention.

19            Additionally, the case law Plaintiffs cite to for the proposition that mailed notice is not
20   necessary in this case, is inapposite. In Cohorst v. BRE Prop., Inc., the “Claims Administrator

21   provided individual notice to 1,111,222 potential class members (using six different servers)

22   which after three different e-mail blasts resulted in a 95.35% receipt rate.” 2011 WL 7061923, *6

23   (S.D. Cal. 2011). As a result of the effective email campaign, and the significant number of class

24   members, the Court concluded it was not necessary to send notice via US Mail, where doing so

25   would be less effective than email. Id. Here, ICE does not routinely collect phone numbers or

26   email addresses of detainees. Instead, ICE routinely collects detainees’ addresses. And, the

27
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO
                                                                     1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ MOTION TO AMEND NOTICE PLAN                             Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 6                                       Telephone: 303-260-7712

     51144613;3
          Case 3:17-cv-05769-RJB Document 213 Filed 12/23/19 Page 7 of 12




 1   number of putative class members here does not come close to the large numbers in Cohorst.

 2   Thus, mailed notice is the best available under the circumstances.

 3            Likewise, DeJulius v. New England Health Care Employees Pension Fund, 429 F.3d

 4   935, 940 (10th Cir. 2005), does not provide support for Plaintiff’s’ position. Plaintiffs claim that

 5   DeJulius “uph[eld] [a] notice plan even though notice was sent to brokerage houses and not

 6   directly to class.” ECF 209 at 5. Rather, in DeJulius the district court approved a plan that it

 7   found to be the best notice practicable under the circumstances that included direct mail.

 8   Specifically, the “court ordered that notice packets should be mailed to all Sprint shareholders in

 9   the class within ten days, to the extent those persons were identifiable by Sprint records.”
10   DeJulius, 429 F.3d at 939. In complying with the court’s order, “56,078 packages were mailed . .

11   . directly to potential class members.” Id. at 940. Thus, rather than supporting Plaintiffs position,

12   DeJulius demonstrates that mailing notice is proper, and that here, it would be much less

13   burdensome than it was in DeJulius.

14   B.       Plaintiffs Have Not Shown Exceptional Circumstances That Would Justify Shifting
              the Cost of Notice.
15

16            In general, “a plaintiff must initially bear the cost of notice to the class,” unless there are

17   exceptional circumstances justifying departure from the general rule. Eisen v. Carlisle &

18   Jacquelin, 417 U.S. 156, 178 (1974). “[C]ourts must not stray too far from the principle

19   underlying [Eisen] that the representative plaintiff should bear all costs relating to the sending of
20   notice because it is he who seeks to maintain the suit as a class action.” Oppenheimer Fund, Inc.

21   v. Sanders, 437 U.S. 340, 359, 98 S.Ct. 2380, 57 L.Ed.2d 253 (1978). Occasionally, “‘the district

22   court has some discretion’ in allocating the cost of complying with an order concerning class

23   notification.” Hunt v. Imperial Merch. Servs., Inc., 560 F.3d 1137, 1143 (9th Cir. 2009). A court

24   may only shift that cost to the defendant in the rare case of an “exceptional circumstance” or in

25   the event that the plaintiff has demonstrated success on the merits. Eisen, 417 U.S. at 178. At the

26   end of the case, of course, the district court can allocate the cost of identifying and giving notice

27   to class members “as it would any other item of costs.” In re Nissan Motor Corp. Antitrust
                                                                            AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO
                                                                        1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ MOTION TO AMEND NOTICE PLAN                                Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 7                                          Telephone: 303-260-7712

     51144613;3
          Case 3:17-cv-05769-RJB Document 213 Filed 12/23/19 Page 8 of 12




 1   Litigation, 552 F.2d 1088, 1102 (5th Cir.1977). Here, Plaintiffs have not demonstrated success on

 2   the merits, nor exceptional circumstances that would justify cost-shifting.

 3            Cost-shifting is not appropriate where a plaintiff has not established that the case involves

 4   exceptional circumstances. Beeson v. Med-1 Sols., LLC, No. 1:06CV1694SEB-JMS, 2008 WL

 5   4809958, at *2 (S.D. Ind. Oct. 24, 2008). Here, Plaintiffs point to two circumstances that are not

 6   exceptional, nor do they justify cost shifting. First, Plaintiffs point to the range of costs involved

 7   in providing notice generally—regardless of whether notice is mailed or not. Plaintiffs argue that

 8   these costs are “unduly expensive.” ECF 209 at 3. Plaintiffs offer a range with the low-end costs

 9   being over $800,000 less than the high-end costs. While they do not provide any of the estimates
10   so that this Court (or GEO) may understand the large range, it does not appear that the costs

11   offered by Plaintiffs actually address the specific issue for which they argue justifies shifting the

12   costs to GEO: the mailed notice. Instead, a review of Plaintiffs’ motion shows that they base the

13   cost of mailed notice on the price of mailing notice to a single address—not the specific

14   circumstances at issue here. While Plaintiffs speculate that the costs of mailing notice here could

15   be “double or triple” their estimates, they again provide no support for this supposition. Nor do

16   Plaintiffs indicate whether any of their estimates include costs for culling the address list, or

17   otherwise ensuring that mailings are only sent to deliverable addresses. Indeed, Plaintiffs cannot

18   establish “extraordinary circumstances” based upon the expense of providing notice when they do

19   not provide any of the underlying estimates, or the costs that they believe are in excess of what
20   was originally submitted to the Court. In sum, Plaintiffs have not established that the figures they

21   cite in their motion are different from those in any other proceeding where the Plaintiff bears the

22   burden of notice.

23            Furthermore, the mere fact that multiple addresses were provided for each individual does

24   not justify cost shifting. Plaintiffs explicitly sought more than one address for each individual. In

25   response, the Court ordered GEO to provide those addresses, if available. ECF 166. GEO worked

26   with ICE to provide Plaintiffs with all address fields. Thus, Plaintiffs cannot now rely upon the

27   additional addresses they requested as a reason to shift the costs of notice. As GEO has described
                                                                          AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO
                                                                      1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ MOTION TO AMEND NOTICE PLAN                              Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 8                                        Telephone: 303-260-7712

     51144613;3
          Case 3:17-cv-05769-RJB Document 213 Filed 12/23/19 Page 9 of 12




 1   above—the list can easily be culled to eliminate duplicates, non-U.S. addresses, and the addresses

 2   of ICE detention centers. Accordingly, this Court should not shift the cost of notice to GEO.

 3   C.       Plaintiffs’ Proposed Notice Is Not Adequate.

 4            Should this Court eliminate mailed notice, it should order Plaintiffs to revise and re-draft

 5   their proposed publication notice. As an initial matter, the publication notice states that the only

 6   way a class member can opt-out is by mailing physical correspondence to the class administrator.

 7   ECF 210 (“you may send a letter to the address below. . . “). This is both inaccurate and

 8   misleading. It does not explain that an individual may opt-out by using the website set up for the

 9   class, by email, by fax, or even by asking class counsel for assistance. Rosas v. Sarbanand Farms,
10   LLC, No. C18-0112-JCC, 2019 WL 859225, at *5 (W.D. Wash. Feb. 22, 2019) (ordering multiple

11   methods for individuals to opt-out, including the ability to contact class counsel directly). In

12   contrast, the long-form class notice informs class members that they can opt-out via mail, email,

13   or fax. ECF 142. At the same time, the proposed notice eliminates key admonitions on the notice,

14   and instead has the scope of the class defined twice on the publication—including a bolded

15   section in the center of the page. This is inadequate.

16            The long form notice included the following disclaimer prominently at the top:

17            The Court has not decided whether GEO did anything wrong. There is no
              money available now, and no guarantee there will be. However, your legal
18            rights are affected, and you have a choice to make now. ECF 142.

19   By removing this critical admonition5, the notice that Plaintiffs now propose (in lieu of the long
20   form notice) does not alert individuals of the status of this case. Rather, it implies that individuals

21   who opt-out will be excluded from a sum certain in this case, by stating, “[i]f you ask to be

22   excluded from the Class, you cannot get any money or benefits from this lawsuit . . .” ECF 210-1.

23   In comparison, the long form notice provides, “If you ask to be excluded and money or benefits

24   are later awarded, you won’t share in those…” ECF 142. It bolsters this explanation by affirming,

25   “[n]o money or benefits are available now because the Court has not yet decided whether GEO

26
     5
      In the long-form notice, this admonition appears again, in greater detail under the heading: “Has the Court
27   Decided who is right?”

                                                                                AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO
                                                                            1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ MOTION TO AMEND NOTICE PLAN                                    Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 9                                              Telephone: 303-260-7712

     51144613;3
           Case 3:17-cv-05769-RJB Document 213 Filed 12/23/19 Page 10 of 12




 1   did anything wrong, and the two sides have not settled the case. There is no guarantee that money

 2   or benefits ever will be obtained.” Id. Thus, as currently drafted, Plaintiffs’ proposed notice

 3   inaccurately frames putative class members potential to collect damages.

 4            Likewise, Plaintiffs have changed the language approved in the long form notice that

 5   explains the lawsuit. The proposed notice provides, “[t]he lawsuit is about whether GEO owes

 6   backwages to people who participated in the Voluntary Work Program.” ECF 210-1. This once

 7   again places the emphasis squarely on potential damages—and not the actual facts of the case. In

 8   contrast, the long form notice answers the question “[w]hat is this lawsuit about?” with the

 9   following:
10            This lawsuit is about whether GEO, as the owner and operator of the
              Northwest Detention Center, is an “employer” and whether the Class Members
11            are “employees” under the Washington Minimum Wage Act. And if so,
              whether GEO violated the Act by failing to pay Class Members the minimum
12            hourly wage under Washington law for work performed under the $1-a-day
              Program. GEO denies the allegations made in the lawsuit.
13

14   Again, the notice proposed by Plaintiffs eliminates GEO’s position from its posting and

15   improperly focuses on potential damages—which may mislead class members. Accordingly, if

16   the long form notice is not sent by mail, Plaintiffs’ proposed publication notice must be revised.

17   GEO has great concern over Plaintiffs’ last minute attempts to short-cut, to their advantage, the

18   Court-approved notice language. As currently drafted, it is both misleading and inadequate.

19                                             CONCLUSION
20            For the foregoing reasons, Plaintiffs’ motion to amend the notice plan should be denied.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO
                                                                     1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ MOTION TO AMEND NOTICE PLAN                             Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 10                                      Telephone: 303-260-7712

     51144613;3
          Case 3:17-cv-05769-RJB Document 213 Filed 12/23/19 Page 11 of 12




 1            Respectfully submitted, this 23rd day of December, 2019.

 2                                         By: s/ Colin L. Barnacle
                                           AKERMAN LLP
 3                                         Colin L. Barnacle (Admitted pro hac vice)
                                           Ashley E. Calhoun (Admitted pro hac vice)
 4
                                           Adrienne Scheffey (Admitted pro hac vice)
 5                                         Allison N. Angel (Admitted pro hac vice)
                                           1900 Sixteenth Street, Suite 1700
 6                                         Denver, Colorado 80202
                                           Telephone: (303) 260-7712
 7                                         Facsimile: (303) 260-7714
                                           Email: colin.barnacle@akerman.com
 8
                                           Email: ashley.calhoun@akerman.com
 9                                         Email: adrienne.scheffey@akerman.com
                                           Email: allison.angel@akerman.com
10
                                           By: s/ Joan K. Mell
11                                         III BRANCHES LAW, PLLC
12                                         Joan K. Mell, WSBA #21319
                                           1019 Regents Boulevard, Suite 204
13                                         Fircrest, Washington 98466
                                           Telephone: (253) 566-2510
14                                         Facsimile: (281) 664-4643
                                           Email: joan@3brancheslaw.com
15

16                                         Attorneys for Defendant The GEO Group, Inc.

17

18

19
20

21

22

23

24

25

26

27
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO
                                                                   1900 Sixteenth Street, Suite 1700
     PLAINTIFFS’ MOTION TO AMEND NOTICE PLAN                           Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 11                                    Telephone: 303-260-7712

     51144613;3
          Case 3:17-cv-05769-RJB Document 213 Filed 12/23/19 Page 12 of 12



 1                                      PROOF OF SERVICE
 2            I hereby certify on the 23rd day of December, 2019, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DEFENDANT THE GEO
 4   GROUP, INC.’S OPPOSITION TO PLAINTIFFS’ MOTION TO AMEND NOTICE
 5   PLAN via the Court’s CM/ECF system on the following:
 6   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 7   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
 8   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
 9   Seattle, Washington 98104
     Telephone: (206) 622-8000
10   Facsimile: (206) 682-2305
     Email: hberger@sgb-law.com
11   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
12   Email: roe@sgb-law.com
13   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
14   P.O. Box 90568
     Nashville, Tennessee 37209
15   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
16   Email: andrew@immigrantcivilrights.com
17   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
18   20415 72nd Avenue S, Suite 100
     Kent, Washington 98032
19   Telephone: (206) 962-5052
     Facsimile: (206) 681-9663
20   Email: devin@openskylaw.com
21   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
22   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
23   Telephone: (206) 419-7332
     Email: meena@meenamenter.com
24
     Attorneys for Plaintiffs
25

26                                                s/ Nick Mangels
                                                  Nick Mangels
27
                                                                        AKERMAN LLP
     PROOF OF SERVICE                                               1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 12                                      Denver, Colorado 80202
                                                                       Telephone: 303-260-7712

     51144613;3
